Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1, 6 and 7 is the inclusion of the limitations of 

“the processing circuitry is configured to determine that the prohibition condition is satisfied when the air-fuel ratio learning is incomplete and a speed of the vehicle is less than or equal to a speed threshold, and the speed threshold is greater than 0, and the processing circuitry is configured to inhibit automatic stopping of the engine, even if the automatic stopping condition is satisfied, when determining that the prohibition condition is satisfied” in claim 1;

“initiating air-fuel learning; prohibiting purging of fuel vapor of a fuel tank to an intake passage after initiation of the air-fuel learning; permitting purging of the fuel vapor of the fuel tank, to the intake passage in response to completion of the air-fuel ratio learning” in claim 6; and 

“the processing circuitry is configured to determine that the prohibition condition is unsatisfied, even if the setting condition is satisfied, when a clearing condition is satisfied, with the clearing condition requiring an accumulated value of time during which the engine performs an idle operation from when a main switch of the vehicle is .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747